     Case 1:20-cv-00129-AWI-JLT Document 51 Filed 04/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOANNA THOMPSON,                                    Case No.: 1:20-cv-00129-AWI-JLT

12                   Plaintiff,                           ORDER CLOSING COUNTS I (IN PART)
                                                          II, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII,
13                   v.                                   XIV AND XV OF THE COMPLAINT
                                                          (Doc. 50)
14    ETHICON, INC., et al.,

15                   Defendants.

16

17           The parties have stipulated to dismiss counts I (to the extent in incorporates a claim for

18    negligent manufacturing) II, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV AND XV of the

19    complaint with prejudice. (Doc. 50) The Federal Rules of Civil Procedure Rule 41 makes such

20    stipulations effective immediately with further order of the Court. Wilson v. City of San Jose,

21    111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

22    this action as to counts I (to the extent in incorporates a claim for negligent manufacturing) II,

23    IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV AND XV.

24
      IT IS SO ORDERED.
25

26       Dated:     April 24, 2020                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:20-cv-00129-AWI-JLT Document 51 Filed 04/24/20 Page 2 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
